Citation Nr: 1336911	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  04-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from October 1966 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was last before the Board in August 2012. 

In June 2007, the Board promulgated a decision which denied service connection for hypertension, among other things.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a February 2009 Order, the Court, pursuant to a joint motion, vacated the Board's decision and remanded the case for compliance with the instructions of the joint motion.

The record has raised the issues of entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU) and a permanent and total disability rating.  As noted in the Board's March 2013 remand, these issues have not been addressed by the agency of original jurisdiction (AOJ).  As the Board does not have jurisdiction over these issues they are referred to the AOJ for appropriate action.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

In the August 2012 remand, the Board noted that instructions set forth by the March 2010 remand had not been completed.  Additional development, to include a VA examination, was directed.  Various specific questions were directed to the examiner, to include solicitation of an opinion regarding whether hypertension was aggravated by the Veteran's diabetes mellitus, ischemic heart disease, posttraumatic stress disorder (PTSD), or other service-connected disability.

In a March 2013 brief, the Veteran's representative pointed out that the VA examiner in the October 2012 opinion had failed to provide adequate rationale for his opinion regarding a relationship between hypertension and PTSD.  He pointed to VA's own medical literature.  See March 2013 Appellate Brief Presentation.  The representative also listed the Veteran's other service-connected disabilities, which include bilateral hearing loss disability, tinnitus, peripheral neuropathy of the lower extremities, and bilateral shoulder disabilities, in response to a September 2012 duty to assist letter sent to the Veteran requesting evidence that hypertension was related to those disabilities.  

The Board again remanded the appeal in March 2013.  It requested that a VA examination be conducted to address specific evidence and questions set forth in detailed action paragraphs.  On examination in July 2013, the examiner stated that the Veteran had not been diagnosed with ischemic heart disease, and did not provide a discussion of whether the Veteran's hypertension had been caused or aggravated by heart disease.  The Board observes, however, that the Veteran was granted service connection for heart disease in an August 2011 rating decision, apparently based on the findings of a June 2011 VA examination and other medical records showing coronary artery disease.  An opinion regarding whether heart disease caused or aggravated the Veteran's hypertension remains absent from the record.  Thus, the VA examination reports of record are not adequate for the purpose of deciding the Veteran's claim.

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify any non-VA medical records, not already of record, that are relevant to his claim.  Provided that any necessary authorization forms are provided, attempt to obtain identified records.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain any VA treatment records dating from August 22, 2012.  If there are no such records, this should be documented for the record.

3.  Obtain a medical opinion from a physician who has not previously examined the Veteran, and who has the requisite expertise to address the etiology of the Veteran's hypertension.  If the physician feels an examination is warranted, one should be scheduled.  The physician is asked to indicate in the report that the Veteran's virtual record was reviewed.  

The physician is informed of the following facts based on the Board's review of the virtual record:

* The Veteran is service connected for type 2 diabetes mellitus, ischemic heart disease, and posttraumatic stress disorder (PTSD).  He has alleged that he developed hypertension as a result of type 2 diabetes mellitus, heart disease, and/or PTSD.  He has more recently alleged that hypertension might also be related to his other service-connected disabilities which include bilateral shoulder disabilities, bilateral hearing loss disability, tinnitus, and peripheral neuropathy of the bilateral lower extremities.

* A July 1997 VA treatment record shows the Veteran's blood pressure was reported as 154/98.

* An October 1997 VA treatment record shows the Veteran's blood pressure was reported as 155/91.  When addressing the past medical history, the examiner noted there was no hypertension and no diabetes mellitus.  

* A June 1998 private medical record from Health Central shows the Veteran's glucose was reported as 184 with a reference range of 71 - 113.  

* The Veteran was seen at Health Central in June 1999 with complaints of chest pain. An admission record, dated June 2, 1999, shows that the Veteran reported a history of "borderline hypertension and hyperlipidemia."   The examiner noted there was, "No history of diabetes mellitus or rheumatic fever." However, the "echocardiography" done on June 3, 1999, shows the examiner wrote the Veteran had "a history of diabetes and risk factors for coronary artery disease."  

* The blood pressure readings in these hospitalization records are 148/97, 122/78, and 218/98 (during a thallium stress test).  The Veteran was diagnosed with hypertension.

* A September 2002 private medical record shows a blood pressure reading of 140/72.  The Board notes there is another blood pressure reading shown in this record, but the diastolic pressure is illegible.  

* Private medical records from January 2002, September 2002, and October 2002 from Dr. Kim show blood pressure readings of 120/80, 130/90, 130/90 (two reports on different days show this same blood pressure) and 170/100 (peak pressure during treadmill test).  

* A November 2002 VA examination report shows that the Veteran reported he had been diagnosed with diabetes mellitus in August 2002 (but noted his blood sugar had been borderline prior to 2000).  This record shows the Veteran was taking 10 milligrams of Monopril at that time.  His blood pressure was 135/84.  

* An August 2003 VA examination report shows the Veteran reported he was diagnosed with borderline diabetes in 1977 and was given a diagnosis of diabetes in November 1999.  He also reported he was diagnosed with hypertension in November 1999.  His blood pressure readings were 146/90 (sitting) and 150/100 (lying down).  

* A September 2003 letter from Dr. Christine Edwards shows she found that the Veteran's hypertension was secondary to diabetes mellitus.  

* A March 2009 VA examination report shows the Veteran reported he was diagnosed with hypertension in 1997.  His blood pressure readings were 138/78, 140/76, and 138/80.  This examiner determined that hypertension was not a complication of diabetes mellitus because it was "diagnosed concurrently with [diabetes mellitus] and no evidence of renal insufficiency."  The examiner added, "The [high blood pressure] is idiopathic and related to morbid obesity."  

* A March 2010 VA examination report shows the Veteran reported he had been told his blood pressure was elevated in 1990 when hospitalized for kidney stones and was formally diagnosed with hypertension in 1998.  The Veteran's blood pressure at the time of the VA examination was 138/80.  The examiner's medical opinion was unclear and VA obtained an addendum in June 2010.  There, the examiner wrote that diabetes can affect hypertension by making hypertension more difficult to control.  "The baseline manifestation of hypertension is unable to be determined without resorting to speculation."  

* A November 2010 VA examination report shows the Veteran's blood pressure was 150/90.  

* The January 2011 "Report of Consultation and Examination" was written by a chiropractor.  There, he wrote the Veteran's blood pressure was 200/120 on that day.  

* A February 2012 VA examination report shows the examiner reported blood pressure readings of 145/90 (February 2012), 138/72 (November 2011), and 145/80 (June 2010).  The examiner wrote it would be difficult to determine whether the Veteran's hypertension had been aggravated by his service-connected disabilities of diabetes, heart disease, and other service-connected disabilities.  

* VA obtained an addendum to the opinion in May 2012, and the examiner wrote, "Patient was noted to have essential hypertension and therefore it is not a result of diabetes, heart disease, or PTSD.  This patient has known elevated blood pressure readings since 1990 but started on antihypertensives until 1998."  

The physician is asked to express an opinion on the following questions:

(i) Whether it is at least as likely as not (50 percent probability or higher) that hypertension is due to or caused by the service-connected type 2 diabetes mellitus, PTSD, heart disease, and/or other service-connected disabilities (e.g., bilateral shoulder disabilities, peripheral neuropathy of the lower extremities, tinnitus and hearing loss) to include a combination of the disabilities. Upon what facts and medical principles do you base this opinion?  Regarding the relationship between hypertension and PTSD, the examiner's attention is directed to the representative's assertion that the examiner failed to provide adequate rationale for his opinion regarding a relationship between hypertension and PTSD.  The representative pointed to VA's own medical literature.  

(ii) If the answer to (i) is negative, is it at least as likely as not that hypertension is aggravated (i.e., increased in severity) beyond its natural progression by the diabetes mellitus, PTSD, heart disease and/or other service-connected disabilities, to include a combination of the disabilities. Upon what facts and medical principles do you base this opinion?

(iii) Examiners have described the Veteran's hypertension as being "essential" or "idiopathic." Can you explain why the Veteran's hypertension is deemed to be essential or idiopathic?

(iv) Please provide an opinion based on the entirety of the record as to when the hypertension, diabetes mellitus, and ischemic heart disease, coronary artery disease first manifested. 

(v) Please provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that hypertension began in or is related to active service.

A complete rationale for any opinion expressed must be provided, to include if the physician determines an opinion cannot be provided without resort to speculation. If the physician determines that an opinion cannot be provided without resort to speculation, the physician is asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined, such as the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

4.  After the requested report has been completed, it should be reviewed to ensure that each opinion is in complete compliance with the directives of this remand.  The report should be returned to the physician if deficient in any manner.  

5.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the claim for service connection for hypertension, to include as being secondary to a service-connected disability.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


